DETAILED ACTION
1.   The present application is being examined under the pre-AIA  first to invent provisions. 

2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

				      Response to Arguments
 3.      Applicant’s arguments filed 12/17/2020 has been fully considered but are moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims in issue;
Resolving the level of ordinary skill in the pertinent art; and
Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.


5.     Claims 1-2, 4, 16-17, 19-20, 22-23, 25, 32-33, and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davis et al., US 2011/0247027 in view of Hari et al., US 2013/0144720.

       Regarding claim 1, Davis teaches of a method comprising:
       receiving, by a computing device, content and a plurality of original advertisements interspersed in the content (See Davis, Fig.1; Fig.5-10, and [0035]-[0045] and [0048]-[0052] which discloses the multiple (at least two) ads within the content);
       outputting, to a display associated with the computing device, a user selectable option to view the content with the plurality of original advertisements aggregated for display before displaying the content (See Davis, Fig.6-10; [0035]-[0045] which discloses displaying the rearranged advertisements to play before the content via user selection, wherein at least two of the ads are selected to be aggregated and displayed together sequentially before the playing of the content); and
       after receiving an indication of a selection of the user-selectable option (See [0038] the arrangements for different ad displays is done by user selection):
        aggregating the plurality of original advertisements (See Davis, Fig.6-10; [0035]-[0045] which discloses displaying the rearranged advertisements to play before the content via user selection, wherein at least two of the ads are selected to be aggregated and displayed together sequentially before the playing of the content);

       outputting, to the display, the aggregated plurality of original advertisements (See Davis, Fig.6-10; [0035]-[0045] which discloses arranging at least two of the original/aggregated ads to be displayed); and
       outputting, to the display and after outputting the aggregated plurality of original advertisements, the content with the additional advertisement inserted at a location within the content (See Davis, [0035]-[0045]; [0052] Fig.5 to Fig.10 which discloses of being able to output at least two of the ads/aggregated ads before display of the content or of any order. Moreover, it is disclosed that a new ad of a preferred ad such as golf equipment instead of pharmaceutical can be displayed and arranged in an order such that is displayed later within the content).
     
      Davis is silent with respect to selecting an additional advertisement different from the plurality of original advertisements and of outputting the additional advertisement after outputting the plurality of original advertisements where the additional advertisement is different from the plurality of the original advertisements.
       However, in the same field of endeavor, Hari teaches of selecting an additional advertisement different from the plurality of original advertisements and of outputting the additional advertisement after outputting the plurality of original advertisements where 
       It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Davis to have incorporated the teachings of Hari for the mere benefit of allowing for additional advertisements for increasing revenues for the advertiser as well as to expose the viewer of additional potential ads the user may be interested in.

      Regarding claim 2, the combination teaches the method of claim 1, further comprising:
      denying a user request to skip or fast forward through the aggregated plurality of original  advertisement (See Davis, [0052] which discloses commercial in which the users are prevented from fast forwarding).

         Regarding claim 4, the combination teaches the method of claim 1, further comprising:
         detecting, prior to outputting the content, the plurality of original advertisements interspersed in the content (See Davis, Fig.5-10; [0034]-[0043] which discloses detecting where the advertisements are before aggregating them to the desired viewing slot), wherein aggregating the plurality of original advertisements comprises 

          Regarding claim 16, the combination teaches the method of claim 1, further comprising:
          removing, prior to outputting the content and based on receiving the indication of the selection of the user-selectable option, the plurality of original advertisements interspersed in the content (See Davis, Fig. 6 which illustrates the ads being played sequentially); [0034]-[0043] which discloses removing/re-arranging the ads within the content to be played before the content based on user selection).

         Regarding claim 17, the combination teaches the method of claim 1, further comprising:
         preventing, during playback, skipping of the additional advertisement (See Davis, [0052] which discloses preventing skipping of the/fast forwarding of the ads).

         Regarding claim 19, Davis teaches the method comprising:
         receiving, by a computing device, a user request to aggregate a plurality of original advertisements together for output at a user-defined advertisement slot in content (See [0036]-[0038]; Fig.5-10 which discloses that the user selects the arrangements/slots within the content to display the aggregated ads and wherein two ads are construed as original aggregate ads);

        selecting an additional advertisement (See Davis, [0035]-[0045]; [0052] Fig.5 to Fig.10 which discloses of being able to output at least two of the ads/aggregated ads before display of the content or of any order. Moreover, it is disclosed that a new ad of a preferred ad such as golf equipment instead of pharmaceutical can be displayed and arranged in an order such that is displayed later within the content);
          causing output of the content with the plurality of original advertisements aggregated together and inserted at the user-defined advertisement slot in the content and with the additional advertisement inserted at a different location in the content (See Davis [0035]-[0045]; Fig.5-10 which discloses which discloses of being able to output at least two of the ads/aggregated ads before display of the content or of any order. Moreover, it is disclosed that a new ad of a preferred ad such as golf equipment instead of pharmaceutical can be displayed and arranged in an order such that is displayed later within the content); and
        preventing, during playback of the content, skipping or fast-forwarding through the additional advertisement (See Davis, [0052] which discloses that the ads may be non-skippable/can’t be fast forwarded).

      Davis is silent with respect to selecting an additional advertisement different from the plurality of original advertisements and of outputting the additional advertisement after outputting the plurality of original advertisements where the additional advertisement is different from the plurality of the original advertisements.

       It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Davis to have incorporated the teachings of Hari for the mere benefit of allowing for additional advertisements for increasing revenues for the advertiser as well as to expose the viewer of additional potential ads the user may be interested in.

         Regarding claim 20, the combination teaches the method of claim 19, further comprising:
         Preventing, during playback, skipping or fast forwarding through the aggregated plurality of original advertisements (See Davis, [0052] which discloses that the ads may be non-skippable/can’t be fast forwarded).

          Regarding claim 22, the combination teaches the method of claim 19, further comprising:


         Regarding claim 23, the combination teaches the method of claim 19, further comprising:
         detecting, prior to causing output of the content, the plurality of original advertisements interspersed in the content (See Davis, Fig.5-10 and [0035]-[0045] which discloses of being able to rearrange the ads presented in the content and being able to present them anywhere the user selects before output of the content); and
        aggregating the plurality of original advertisements in an order which they were interspersed in the content (See Davis, Fig.5-10 and [0035]-[0045] which discloses of being able to rearrange the ads presented in the content and being able to present them anywhere the user selects where the aggregated ads can be played sequentially in order as depicted in fig.6).

        Regarding claim 25, the combination teaches the method of claim 19, further comprising:
        determining, based on a plurality of markers interspersed in the content, locations of default advertisement slots within the content, wherein the user defined 

       Regarding claim 32, the combination teaches the method of claim 1, wherein the location at which the additional advertisement is inserted is different from a beginning of the content (See Davis, [0034]-[0045]; Fig.6-10 where the new advertisement may be inserted at any of breaks/time slots for the ads based on the user selection).
  
       Regarding claim 33, the combination teaches the method of claim 1, further comprising:
       receiving, within the content, data indicating one or more advertisement slots, wherein the location at which the additional advertisement is inserted is different from the one or more advertisement slots (See Davis, [0034]-[0045]; Fig.6-10 wherein time data reads on data indicating one or more advertisements slots and wherein the new advertisement is inserted for selection at any of the time slots/breaks the user desires or at any particular intervals the user desires).

       Regarding claim 35, the combination teaches the method of claim 1, wherein outputting the content comprises outputting the content with more advertisements than .

6.     Claims 27-28 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davis et al., US 2011/0247027 in view of Shaver et al., US 2007/0209005, and in further view of Hari et al., US 2013/0144720.


        Regarding claim 27, Davis teaches of a method comprising:
        receiving, by a first computing device and from a second computing device, a request for primary content (See Fig.1 [0021]-[0022] and [0038] remote control for requesting content from the set top box which also requests content from a content provider), wherein the request includes an indication that secondary content is to be aggregated together for presentation at a user-defined secondary content slot associated with the primary content (See [0035]-[0047] which discloses using the user interface and selections from the user remote control to indicate the slots/times of the aggregated ads to be displayed) and wherein the primary content is associated with an original quantity of secondary content (See [0035]-[0049]; Fig.6-10);
        after receiving the user request including the indication that the secondary content is to be aggregated: (See [0038] the arrangements for different ad displays is done by user selection)
        selecting an additional advertisement (See Davis, [0035]-[0045]; [0052] Fig.5 to Fig.10 which discloses of being able to output at least two of the ads/aggregated ads before display of the content or of any order. Moreover, it is disclosed that a new ad of a 

        sending, to the second computing device after receiving the user request including the indication that the secondary content is to be aggregated, the primary content with the original quantity of second content aggregated together at the user defined secondary content slot (See [0035]-[0049] and Fig.6-10 which discloses providing the aggregated content of the ads and content at the user desired/defined slots).
        Davis is silent with respect to at least one additional advertisement is inserted at a different portion of the primary content. 
        However, in the same field of endeavor, Shaver teaches of at least one additional advertisement is inserted at a different portion of the primary content (See [0226]). 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Davis and the teachings of inserting ads into ad slots to have incorporated the teachings of Shaver and the teachings of adding new ad slots to have yielding and resulted in increased quantity of secondary content for insertion into the newly added ad slots for the mere benefit of providing additional ad opportunities for improving monetary gains for the network and advertisers.
        The combination of Davis and Shaver is silent with respect to selecting at least one additional advertisement different from the original quantity of secondary content, and the primary content having an increased quantity of secondary content.


       It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Davis and Shaver to have incorporated the teachings of Hari for the mere benefit of allowing for additional advertisements for increasing revenues for the advertiser as well as to expose the viewer of additional potential ads the user may be interested in.

        Regarding claim 28, the combination teaches the method of claim 27, further comprising:
        preventing skipping or fast forwarding through the aggregated original quantity of secondary content (See Davis, [0052] which discloses that the ads may be non-skippable/can’t be fast forwarded).



      Regarding claim 34, the combination teaches the method of claim 27, further comprising:
      determining, based on a plurality of markers interspersed in the primary content, locations of default advertisement slots within the primary content (See Davis, [0035]-
      wherein the user-defined secondary content slot comprises a slot different from the default advertisement slots (See Davis, [0035]-[0045]; Fig.6-10 which discloses the ability to select a user defined slot to reorder and reposition the time slots at which the ads are to be displayed).


7.    Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Davis et al., US 2011/0247027, in view of Hari et al., US 2013/0144720, and in view of Gordon, US 2012/0117584.

        Regarding claim 3, the combination of Davis and Huri teaches the method of claim 1, further comprising:
        receiving data representative of time intervals associated with the plurality of original  advertisements (See Davis, Fig.5-10, and [0034]-[0043] which discloses of break points within the content, the break points construed as the markers and the time at which those break occur being construed at the time intervals associated with the ads).
         The combination of Davis and Hari is silent with respect to determining, based on the data representative of time intervals, the plurality of original advertisements.
         However, in the same field of endeavor, Gordon teaches of determining, based on the data representative of time intervals, the plurality of original advertisements (See 
        It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Davis and Hari to have incorporated the teachings of Gordon for the mere benefit of inserting ads into slots having similar/same time length intervals for the advertisement slot such that the ads can fit appropriately/seamlessly into the content.

8.    Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Davis et al., US 2011/0247027, in view of Shaver et al., US 2007/0209005, in view of Hari et al., US 2013/0144720, and in view of Gordon, US 2012/0117584.

       Regarding claim 29, the combination of Davis, Shaver, and Hari teaches the method of claim 27, wherein, prior to sending the primary content, the original quantity of secondary content is interspersed in the primary content (See Davis, [0035]-[0043]), and wherein the method further comprises:
       receiving data representative of time intervals for the original quantity secondary content (See Davis, Fig.10 and [0035]-[0045] which discloses at least of break points and insertion points in which the ads are to be inserted, thereby reading on data representative of time intervals for the ads); and
      prior to sending the primary content, inserting the aggregated original quantity of secondary content at the user-defined secondary content slot (See Davis, Fig.5-10; [0034]-[0043]).

      However, in the same field of endeavor, Gordon teaches of aggregating, based on the data representative of time intervals, the original quantity secondary content (See [0149] which teaches of determining the length/time interval of the ads such that replacement ads are of the same length).
      It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Davis, Shaver, and Hari to have incorporated the teachings of Gordon for the mere benefit of inserting ads into slots having similar/same time length intervals for the advertisement slot such that the ads can fit appropriately/seamlessly into the content.

8.     Claims 18 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davis et al., US 2011/0247027, in view of Hari et al., US 2013/0144720, and in view of Price, US 9,088,823.

         Regarding claim 18, the combination of Davis and Hari teaches the method of claim 1. Davis further teaches of selecting the location to insert the new advertisement (See Davis, [0035]-[0045] and Fig.6-10 which discloses of selecting the location/time/break to insert the new location which can be any location/time/break the user desires).
         The combination of Davis and Hari is silent with respect to the selecting being based on determining a scene in the content.

         It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Davis and Hari to have incorporated the teachings of Price for the mere benefit of forcing a user to view an advertisement before an important scene such as to better monetize the ads.

         Regarding claim 24, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 18.

9.     Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over Davis et al., US 2011/0247027 in view of Hari et al., US 2013/0144720, and in further view of Lagudi, US 2011/0178873.

       Regarding claim 36, the combination of Davis and Hari teaches the method of claim 1. 
       The combination of Davis and Hari is silent with respect to wherein the location at which the additional advertisement is inserted is a location of one of the plurality of original advertisements.
      However, in the same field of endeavor, Lagudi teaches of wherein the location at which the additional advertisement is inserted is a location of one of the plurality of original advertisements (See Lagudi, [0041]).
.

10.     Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Davis et al., US 2011/0247027 in view of Hari et al., US 2013/0144720, and in further view of Sprauve et al., US 7,234,115.

      Regarding claim 37, the combination of Davis and Hari teaches the method of claim 19, wherein the user request to aggregate the plurality of original advertisements is received via a graphical user interface (See Fig.5-10 and [0035]-[0043]).
      The combination of Davis and Hari is silent with respect to the request based on a single press of a button provided on the graphical user interface.
      However, in the same field of endeavor, Sprauve teaches of a single press of a button on a user interface to invoke desired functionality (See col.2 lines 49-61 which discloses creating custom macros of a set of commands by single buttons on a touch screen display).
      It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Davis and Hari to have incorporated the teachings of Sprauve for the mere benefit of providing convenience and simplicity to the user operating the user interface for execution of desired functions.

Conclusion
11.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

                                             Contact
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov